Citation Nr: 1828575	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  16-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

H. Yun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a low back disability and depression.

In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Given the Veteran's hearing testimony that he may have a psychiatric disability other than depression, the Board has recharacterized the claim more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  In light of the remand below, the Board's recharacterization of the issue has not resulted in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has had appropriate notice, the opportunity to submit evidence and argument, and the opportunity to address the question at a hearing; if not, the Board must consider whether the claimant has been prejudiced thereby).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current low back disability is causally related to an injury he sustained during his active service, and that his current psychiatric disability is causally related to the residuals of that in-service injury.  After a review of the evidence of record, the Board finds that additional evidentiary development is required.

The Veteran's service treatment records are, unfortunately, unavailable.  See November 2008 VA Form 21-3101 in which the service department advised VA that the Veteran's records had been destroyed in the 1973 fire at the National Personnel Records Center.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that where service treatment records are lost, VA has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule).  

Although service treatment records are not available, the Veteran has provided competent and credible statements and hearing testimony regarding his in-service low back injury.  In an October 2012 statement, the Veteran explained that in 1957, he sustained an injury to his low back when he fell and landed on a Browning Automatic Rifle.  He recalled that he was given light duty after the injury.  During his March 2018 hearing, the Veteran testified that since his injury, he has experienced pain in his back when bending over.  The Veteran's spouse testified that she had known him since 1982 and that he had had back pain since that time.  She also testified that when his back pain flared, he became grouchy.  She indicated that he had been prescribed Paxil for his psychiatric symptoms.  The Veteran's sister provided a statement in March 2015 attesting to the fact that the Veteran has complained of back pain on many occasions since 1958.  

The available clinical evidence includes an October 1983 private orthopedic evaluation showing that at that time, the Veteran reported a history of a back injury "many years ago;" the examiner noted that the Veteran "now had spondylolisthesis."  X-ray studies performed at that time showed grade IV spondylolistheses of L5 on S1.  It was also noted that the Veteran had a history of rheumatoid arthritis and "mental problems" for which he had been hospitalized two weeks previously.  The diagnoses included severe spondylolisthesis and anxiety and depression.  

More recent clinical records include VA treatment records, dated from 2008 to 2015, showing continued treatment for a low back disability and depression.  

In support of his claim, in February 2018, the Veteran provided an October 2017 statement from a private nurse practitioner who indicated that the Veteran's back injury is likely due to his fall during service.  She indicated that "X-rays have been reviewed and confirm this."  

VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is "necessary" if the evidence of record contains:  (1) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained above, the record in this case contains (1) clinical evidence showing that the Veteran currently has a low back disability; (2) competent and credible lay evidence of an injury in service; and (3) both the Veteran's testimony of continued low back symptoms since the in-service injury as well as a private medical opinion that his current low back disability is associated with his injury in service.  That medical opinion, however, does not contain a rationale, rending it of insufficient probative value to support an award of service connection for the low back disability.  

Despite this evidence, the Veteran has not yet been afforded a VA medical examination in connection with his claim.  As the McLendon criteria have been met, i.e. the record contains evidence of record suggesting an association between the Veteran's in-service back injury and his current low back disability, the Board concludes that an examination is necessary.  

Similarly, an examination is necessary with respect to the Veteran's claim of service connection for a psychiatric disability.  As described above, the Veteran's spouse has credibly testified that when the Veteran experiences flares of his low back pain, he exhibits psychiatric symptoms for which he has been prescribed medication.  Given the evidence suggesting a link between the Veteran's back disability and his psychiatric disability, an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a VA examination to determine the nature and etiology of his current low back disability.  Access to the claims folder must be made available to the examiner for review in connection with the examination.

After examining the Veteran, taking his medical history, and reviewing the relevant evidence of record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to the Veteran's active service or any incident therein, to include his credibly reported low back injury.  

In providing the requested opinion and rationale, the examiner should reference the relevant evidence of record, to include the Veteran's description of the in-service injury, the reports of the Veteran and his family regarding his post-service low back symptoms, the 1983 clinical evidence of showing severe spondylolisthesis and a remote history of a low back injury, and the 2017 opinion from the nurse practitioner that the Veteran's current low back disability is related to his in-service injury.  

2. Afford the Veteran a VA examination to determine the nature and etiology of his current psychiatric disability.  Access to the claims folder must be made available to the examiner for review in connection with the examination.

After examining the Veteran, taking his medical history, and reviewing the relevant evidence of record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any psychiatric disability identified on examination is causally related to the Veteran's active service or any incident therein, to include his credibly reported low back injury, or whether it is due to any service-connected disability.  

In providing the requested opinion and rationale, the examiner should reference the relevant evidence of record, to include the 1983 private clinical records showing diagnoses of anxiety and depression and the reports of the Veteran and his family that he develops symptoms of depression when his low back pain becomes severe.  

3. After completing the requested actions, readjudicate the claims.  If the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

